Case: 11-30252     Document: 00511604769         Page: 1     Date Filed: 09/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 16, 2011
                                     No. 11-30252
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FELICIA CARROLL,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 6:09-CR-293-13


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Felicia Carroll has moved for leave
to withdraw and has filed a brief citing Anders v. California, 386 U.S. 738
(1967). See also United States v. Flores, 632 F.3d 229 (5th Cir. 2011)(addressing
requirements for an Anders brief). Carroll has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30252     Document: 00511604769        Page: 2    Date Filed: 09/16/2011

                                     No. 11-30252

therein.1 We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




      1
         Although counsel did not fully comply with Flores, our independent review of the
record reveals that any deficiencies in the brief do not affect the conclusion that no
nonfrivolous issues are presented.

                                           2